Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 08/20/2019.  
Claims 1-20 are currently pending and have been examined.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites obtaining, test data that quantifies a patient's cardiovascular status, the test data specifying patient attributes in a plurality of cardiovascular dimensions of the patient, a first subset of the plurality of cardiovascular dimensions being independent cardiovascular dimensions and a second subset of the plurality of dimensions being dependent cardiovascular dimensions; determining, a plurality of normalized differences between the test data and target criteria in each of the cardiovascular dimensions, the plurality of normalized differences quantifying different aspects of hypertension of the patient; determining, predicted-effect vectors of each of a plurality of different classes of pharmaceuticals having hypertension as an indication, wherein: the predicted-effect vectors each correspond to a different respective class of pharmaceuticals among the different classes of pharmaceuticals, the predicted-effect vectors each have a plurality of values quantifying respective effects of the corresponding class of pharmaceuticals on corresponding dimensions among a third set of the cardiovascular dimensions of the patient, the values are each based on both the corresponding normalized differences of the corresponding dimension among the third set and a respective strength of effect of the corresponding class of pharmaceuticals on the corresponding dimension, the respective strength effects are determined based on respective multi-dimensional models of the corresponding class of pharmaceuticals, and the third set at least overlaps with the first subset and the second subset; determining, an aggregate score for each respective class of pharmaceuticals among the different classes of pharmaceuticals based on values of the corresponding predicted-effect vectors of the corresponding class of pharmaceuticals; ranking, the different classes of pharmaceuticals based on the aggregate scores to form a ranked list of the different classes of pharmaceuticals; and outputting, based on the ranking, a recommended sequence of the classes of pharmaceuticals to administer to the patient.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claim 20 recites similar limitations.
Dependent claims 2-19 include additional limitations.  Claim 2 further defines accessing pair-wise compatibilities, detecting incompatible pairs and removing incompatible pair. Claim 3 further defines removing lower-ranking member of detected pair.  Claim 4 further defines obtaining comorbidities or demographic patient information and adjusting ranked list. Claims 5 further defines indicating warning in response to comorbidities or demographic information.  Claim 6 further defines administering a first class of pharmaceutical at a first ranking and a second class of pharmaceuticals at a second ranking.  Claim 7 further defines obtaining comorbidity or demographic attribute of the patient.  Claim 8 further defines ranking is based on predicted-effect vector values corresponding to each of the first subset of dimensions. Claim 9 further defines ranking is not based on predicted-effect vector values corresponding to any of the second subset of dimensions. Claims 10 and 11 further define the first subset of dimensions.  Claims 12  and 13 further define the classes of pharmaceuticals.  Claim 14 further defines at least some of the plurality of normalized differences are z-scores specifying a number of standard deviations. Claim 15 further defines a given one of the aggregate scores for a given one of the classes of pharmaceutical is based on a weighted sum of the values of the corresponding predicted-effect vector.  Claim 16 further defines at least some of the values are each based on products of corresponding normalized differences.  Claim 17 further defines a given multi-dimensional model of a given one of the classes of pharmaceuticals specifies a non-planar surface in five or higher dimensions.  Claim 18 further defines steps for determining a sequence of classes of pharmaceuticals to administer to a patient.  Claim 19 further defines repeating the method of claim 1 with an updated instance of the test data obtained after administering part of the sequence of the classes of pharmaceuticals to the patient, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claim 1.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The computer system, user interface, tangible non-transitory machine-readable medium, one or more processors, storing data electronically, communicating/obtaining/receiving/transmitting data, accessing/retrieving data,  analyzing/processing/determining/cross-referencing data and displaying/presenting/outputting the results/data on a device display merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare/analyze data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 (Fed. Cir. 2014)) and displaying results of a rudimentary analysis (TU Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Therefore, the high-level recitation of an output of results also fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686